SULLIVAN & CROMWELL LLP
          TELEPHO NE: 1-21 2-558-4 000
                                                                                      125 f?l3?t<XU! ~
           F ACS IM ILE, 1· 21 2 ·558-3588
              WWW.SULLCROM.COM                                            v¼v 3/~., fiew 3/01tk IOOO/J-21/.98
                                                                              LOS ANGELES • PALO ALTO • WAS H INGT ON , D .C .

                                                                                BRUSSELS • FRANKFURT • LONDON • PARIS



                             MEMO ENDORSED                                            BEIJING • HONG KONG • TOKYO

                                                                                          MELBOURNE • SYDNEY




                                                                              July 6, 2021
    Via ECF

    The Honorable Sidney H . Stein,
        U .S. Di strict Court, Southern District of New York,
             Daniel Patrick Moynihan U .S. Courthouse,
                   500 Pearl Street,
                        New York, New York 10007-1312.

                             Re:             United States v. Cheedie, 19-CR-833 (S.D .N.Y.)

    Dear Judge Stein:

             I write on behalf of defendant Joseph Ciaccio to request an adjournment of his
    sentencing hearing, currently scheduled for July 22, 2021, until August 2, 2021 , or any day
    thereafter convenient to the Court. The sentencing hearing for Mr. Ciaccio ' s co-defendant
    Joseph DePaola is currently scheduled for August 2, 2021 , and Derrek Larkin has requested
    an adjournment to that date as well. The Government informed me that it has no objection
    to this request.

            As the Court is aware, Mr. Ciaccio was recently charged with possession of drug
    paraphernalia that was identified among his belongings by staff at Saint Clare's Hospital
    in Denville, NJ, where Mr. Ciaccio was being treated for complications associated with
    injuries he suffered following a motorcycle crash in 2019 that left him unable to care for
    himself. The parties will appear before the Court to address a memorandum of
    noncompliance from Pretrial Services with respect to the incident, which I am reviewing
    with my client.

           As Your Honor will recall, Mr. Ciaccio has struggled with addiction in the past,
    and his severe injuries have complicated his recovery process. Mr. Ciaccio and I are
    working to identify options for continuing medical care and drug treatment, which will be
    relevant to sentencing. In light of these issues, I respectfully request an eleven-day
    adjournment to enable me to address these issues relevant to sentencing.

                                                                     Respectfully submitted,

                                                                     SULLIVAN & CROMWELL LLP

                                                               By:    A/~&r~
                                                                     Nicole Friedlander
                                                                     Attorney for Defendant Joseph Ciaccio
United States v. Cheedie, 19-CR-833 (S.D.N.Y.)




The sentencing is adjourned to August 2, 2021, at4:15 p.m. The defense submissions are
due by July 20, the government submissions are due by July 27, 2021.

Dated: New York, New York
       July 6, 2021
